J-A02027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TERRENCE JOHNSON                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

ANTHONY A. AUSTIN

                                                    No. 1122 EDA 2016


                   Appeal from the Order March 30, 2016
            in the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): 1506-01582


BEFORE: OTT, J., SOLANO, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                            FILED APRIL 19, 2017

      Terrence Johnson appeals from the order of March 30, 2016, granting

Anthony A. Austin’s motion for judgment on the pleadings and dismissing

the complaint. We affirm.

      We adopt the following statement of facts from the trial court’s

opinion, which in turn is supported by the record. See Trial Court Opinion

(TCO), 6/27/16, at 1-2. Appellant instituted this action on June 11, 2015,

averring that Appellee was negligent in causing a motor vehicle accident on

July 17, 2013. Accordingly, the statute of limitations ran on July 17, 2015.

      Appellant made his first attempt at service on June 13, 2015. Per the

affidavit, service was attempted at Appellee’s last known address, 237 W.

Zeralda Street, Philadelphia, Pennsylvania, 19144.         Appellee’s father

answered the door and stated that Appellee no longer lived at that address,
J-A02027-17



and he had no information about Appellee’s current address.         On July 9,

2015, Appellant hired an investigator, Confidential Investigative Services,

Inc. (“CIS”), to locate Appellee.   The record is unclear as to the date CIS

began its work. The engagement letter did not indicate that the statute of

limitations was a concern or that the investigator needed to begin work

immediately as a result.      The next contact between Appellant and the

investigator was three months later.

      On October 29, 2015, CIS responded to Appellant’s inquiry with an

investigative report suggesting that in August, it had made a request to the

United States Postal Service regarding Appellee’s forwarding address.

However, the Postal Service had not responded.        CIS had also performed

database searches in an attempt to locate Appellee.

      On November 2, 2015, Appellant’s counsel requested Appellee’s

address from the Pennsylvania Department of Transportation. On November

5, 2015, CIS produced a supplemental report indicating that the Postal

Service still listed Appellee’s address at 237 W. Zeralda Street.    Appellant

filed a motion for alternative service pursuant to Pa.R.C.P. 430, which the

trial court granted.

      On December 16, 2015, Appellant filed an affidavit of service averring

that Appellee had been served by posting the premises and first class

regular mail on December 9, 2015.

      Appellee filed an answer and new matter to the complaint, and

Appellant filed a reply.   Appellee then filed a motion for judgment on the

                                       -2-
J-A02027-17



pleadings, arguing that he was not timely served with the complaint per

Lamp v. Heyman, 366 A.2d 882 (1976), and that Appellant had not made a

good faith effort at service.   Appellant filed an answer in opposition.    The

trial court granted the motion and entered judgment in favor of Appellee.

      Appellant timely appealed and filed a court-ordered statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).        The trial

court issued a responsive opinion.

      On appeal, Appellant presents the following questions for our review:

      1. Whether the lower court committed error of law when it
      granted Appellee’s motion for judgment on the pleadings,
      thereby depriving Appellant of his day in court, where Appellant
      and his counsel acted reasonably at all times based upon
      information available and in a good faith effort to locate
      Appellee, and at no time acted to stall the judicial process?

      2. Whether the lower court committed error of law when it
      granted Appellee’s motion for judgment on the pleadings where
      no prejudice resulted to Appellee by the delay in making service
      that occurred through no fault of Appellant and despite counsel’s
      diligent effort?

Appellant’s Brief at 4.

      In reviewing a motion for judgment on the pleadings, we apply the

following standard and scope of review:

      As our Supreme Court has explained, appellate review of a trial
      court's decision to grant or deny judgment on the pleadings is
      limited to determining whether the trial court committed an error
      of law or whether there were facts presented which warrant a
      jury trial.   In conducting this review, we look only to the
      pleadings and any documents properly attached thereto.
      Judgment on the pleadings is proper only where the pleadings
      evidence that there are no material facts in dispute such that a
      trial by jury would be unnecessary.

                                     -3-
J-A02027-17



      In passing on a challenge to the sustaining of a motion for
      judgment on the pleadings, our standard of review is limited.
      We must accept as true all well pleaded statements of fact of the
      party against whom the motion is granted and consider against
      him only those facts that he specifically admits.

John T. Gallaher Timber Transfer v. Hamilton, 932 A.2d 963, 967 (Pa.

Super. 2007) (quotation and citation omitted).

      We note, at the outset, that Appellant’s brief does not comply with the

Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P. 2119(a)-(c). His

argument section is not divided into parts for each question presented, nor

does it have at the head of each part the particular point treated therein.

Id.   Further, Appellant’s argument section does not reference the record

when discussing the pleadings or evidence.       Id.   However, as we may

discern Appellant’s argument nevertheless, we decline to find waiver.

      First, Appellant argues that the trial court erred in granting Appellee’s

motion for judgment on the pleadings because he timely filed his complaint

within the applicable statute of limitations and “continuously” attempted to

locate Appellee to effectuate service. See Appellant’s Brief at 8. Appellant

avers that his search was fruitless because of false and misleading

information provided by Appellee’s father. Id. Appellant contends that he

did not attempt to “stall the judicial machinery” and that, therefore, his

complaint should not be dismissed.         Id. at 10-12 (citing in support

McCreesh v. City of Philadelphia, 888 A.2d 664 (Pa. 2005)).

      The Rules of Civil Procedure provide that original process shall be

served within the Commonwealth within thirty days after the issuance of the

                                     -4-
J-A02027-17



writ or the filing of the complaint. See Pa.R.C.P. 401(a). Further, the rule

provides procedures to extend that period of time if service may not be

made. Id. at (b)(1)-(5). When considering a case where service is delayed

beyond the statute of limitations, our courts have read a “good faith”

requirement in Pa.R.C.P. 401, which governs the service of original process.

See Lamp v. Heyman, 366 A.2d 882, 889 (Pa. 1976) (holding that “a writ

of summons shall remain effective to commence an action only if the plaintiff

then refrains from a course of conduct which serves to stall in its tracks the

legal machinery he has just set in motion.”) Our Supreme Court has further

held that

      Lamp requires of a plaintiff a good-faith effort to effectuate
      notice of commencement of the action. Although this good-faith
      requirement is not apparent from a reading of the rule itself, we
      interpret the rule mindful of the context in which it was
      announced. The purpose for the rule, as stated in Lamp, is to
      avoid the situation in which a plaintiff can bring an action, but by
      not making a good-faith effort to notify a defendant, retain
      exclusive control over it for a period in excess of that permitted
      by the statute of limitations.

Farinacci v. Beaver County Industrial Development Authority, 511
A.2d 757, 759 (Pa. 1986) (internal quotations omitted).

      What constitutes a “good faith” effort to serve legal process is a matter

to be assessed on a case by case basis. Moses v. T.N.T. Red Star Exp.,

725 A.2d 792, 796 (Pa. Super. 1999).       The determination of a good faith

effort lies within the discretion of the trial court. See McCreesh, 888 A.2d

at 672.     Simple neglect and mistake, or conduct that is unintentional that



                                     -5-
J-A02027-17



works to delay the defendant’s notice of the action, may constitute a lack of

good faith on the part of the plaintiff.            See Englert v. Fazio Mechanical

Services, 932 A.2d 122, 124-125 (Pa. Super. 2007). It is unnecessary for

the plaintiff’s conduct to constitute bad faith or an overt attempt to delay

before   Lamp    will    apply.         Id.     “Lack    of    knowledge,   mistake     or

misunderstanding does not toll the running of the statute of limitations.”

Booher v. Olczak, 797 A.2d 342, 345 (Pa. Super. 2002). Further, it is the

plaintiff’s burden to demonstrate that his efforts at service were reasonable.

See Bigansky v. Thomas Jefferson Univ. Hosp., 658 A.2d 423, 433 (Pa.

Super. 1995).

      Moreover, our Supreme Court has embraced a “flexible” approach to

the good faith determination, “excusing plaintiffs’ initial procedurally

defective   service     where     the     defendant      has    actual   notice   of   the

commencement of litigation and is not otherwise prejudiced.”                 McCreesh,
888 A.2d at 666 (citing favorably Leidich v. Franklin, 575 A.2d 914 (Pa.

Super. 1990)) (emphasis added).                Thus, where a defendant has actual

notice of an action, dismissal for lack of service will be appropriate “where

plaintiffs have demonstrated an intent to stall the judicial machinery or

where plaintiffs’ failure to comply with the Rules of Civil Procedure has

prejudiced defendant.” See McCreesh, 888 A.2d at 674.

      As a first note, Appellant’s reliance on McCreesh is misplaced. Here,

there is no evidence in the record or any suggestion in the pleadings that

Appellee had actual notice of the commencement of the proceedings prior to

                                              -6-
J-A02027-17



the December 15, 2016 service of the complaint. Accordingly, we focus our

analysis on whether Appellant conducted a good-faith effort to serve

Appellee within the appropriate time period.    See Farinacci, 511 A.2d at

759.

       Here, Appellant instituted the action approximately one month prior to

the date the statute of limitations ran.    Although he attempted to make

service two days after the filing of the complaint, he was unsuccessful.

Further, while Appellant engaged an investigator, CIS, to locate Appellee

approximately a week prior to the statute of limitations’ run date, he failed

to inform the investigator of the run date, nor did he even contact CIS again

until three months later, well after the statute had run. Several days after

that, Appellant made a request for information with the Pennsylvania of

Department of Transportation.

       On November 5, 2015, CIS forwarded to Appellant a report that 237

W. Zeralda Street remained a good address for Appellee. Still, Appellant did

not immediately file a motion for alternative service, but instead waited

several weeks before filing his motion.    Thus, service was not effectuated

until December 16, 2015, nearly five months after the statute had run.

       Based on these facts, Appellant did not pursue service upon Appellee

in good faith. See Farinacci, 511 A.2d at 759. Accordingly, we discern no

abuse of the trial court’s discretion, which properly granted Appellee’s

motion for judgment on the pleadings.      See McCreesh, 888 A.2d at 672;

John T. Gallaher Timber Transfer, 932 A.2d at 967.

                                    -7-
J-A02027-17



     Next, Appellant argues that the lower court erred in granting

Appellee’s motion for judgment on the pleadings because Appellee did not

suffer prejudice as a result of the untimely notice. See Appellant’s Brief at

13. Appellant relies upon McCreesh to support this statement. However,

McCreesh is inapposite, as actual notice did not occur.     Accordingly, we

need not examine the prejudice prong of the analysis. See McCreesh, 888
A.2d at 671-74; see also Englert, 932 A.2d at 124-125 (not reaching a

prejudice analysis where no actual notice occurred).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017




                                    -8-